Citation Nr: 1325798	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  09-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for carpal tunnel syndrome, also claimed as nerve damage, and hereafter referred to as residuals of a right wrist injury.

2.  Entitlement to service connection for residuals of a right wrist injury, to include as secondary to residuals of a right shoulder injury, with transient brachial stretch palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a May 2013 videoconference hearing before the Board.  

The issue of entitlement to service connection for residuals of a right wrist injury, to include as secondary to residuals of a right shoulder injury, with transient brachial stretch palsy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
	

FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for carpal tunnel syndrome, also claimed as nerve damage of the right wrist.  It was held that a continuing right wrist disorder was not show in service or in the year thereafter.  The Veteran was notified and did not appeal that decision.  

2.  Evidence received since the August 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right wrist disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.  
CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, also claimed as nerve damage of the right wrist is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the August 2005 rating decision is new and material, and the claim of service connection for carpal tunnel syndrome, also claimed as nerve damage of the right wrist is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Service connection for carpal tunnel syndrome, also claimed as nerve damage of the right wrist was most recently denied in an unappealed August 2005 rating decision, and the Veteran was so notified in November 2005.  The decision was denied because the evidence did not show that carpal tunnel was incurred in service or manifest to a compensable degree within a year of separation from service.  That decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).  Reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  Here, there is testimony from a May 2013 videoconference hearing and medical evidence from a May 2013 examination of the peripheral nerves that is sufficient to reopen the claim as it raises a reasonable possibility of substantiating the claim.  It is noted that the credibility of the evidence is presumed for the purposes of reopening the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for carpal tunnel syndrome, also claimed as nerve damage of the right wrist, hereafter referred to as residuals of a right wrist injury is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for residuals of a right wrist injury, to include as secondary to residuals of a right shoulder injury, with transient brachial stretch palsy.  

Service treatment records show that at various times the Veteran was treated for his right wrist, hand, and carpel tunnel region.  In May 1999 the Veteran reported that he injured his right wrist falling during sprints and catching himself.  An October 1999 treatment note indicated that he fell during physical training, and caught himself with his hands.  In 1999 he reported experiencing pain, weakness, stiffness, numbness, and clumsiness in his hand, and was diagnosed as having a soft tissue injury.  He was variously treated with a brace, a splint, ice, and medication for his wrist and hand.  The Veteran received a profile for his injury.  Treatment records show that in February 2001 an antenna fell on his shoulder, at which time he experienced numbness in his fingertips.  In addition, March 2001 treatment notes show that the Veteran reported injuring his right wrist in an air assault mission, and receiving occupational therapy for nerve damage of his right wrist.  X-rays of the wrist during service did not show a fracture, and imaging showed soft tissue contusion of the right shoulder.  April 2001 imaging showed no traumatic, degenerative, inflammatory or neoplastic process of the right wrist and navicular region.

Treatment records since service show that in June 2005 the Veteran underwent right carpel tunnel release surgery.  In November 2010 the Veteran was scheduled for a VA examination for his right wrist; however, the file suggests that he failed to appear for that examination.  In May 2012 VA testing showed decreased range of motion, right grip and pinch in the right hand, and the Veteran experienced numbness in all fingers of his right hand.  

The Veteran has suggested a connection between his right shoulder injury, or soft tissue injury, and his current right wrist and hand symptoms.  As such, the Board finds that the Veteran should be afforded a VA examination, and an opinion regarding the nature and etiology of residuals of a right wrist injury, to include as secondary to service-connected residuals of a right shoulder injury with transient brachial palsy.  

Any outstanding VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA treatment records since April 2012.  All attempts to obtain records should be documented in the claims file.

2.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's residuals of right wrist injury, to include numbness and pain.  The claims folder should be made available to the examiner for review prior to entry of any opinion requested.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.

The examiner must opine (a) whether it is at least as likely as not that any diagnosed right wrist disorder is etiologically related to the Veteran's period of service, or (b) whether it is at least as likely as not that such disorder was (i) caused or (ii) chronically worsened by service-connected residuals of a right shoulder injury with transient brachial stretch palsy.  A rationale for any opinion reached should be provided.  The examiner should discuss the Veteran's soft tissue injury in service.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran fails to report, a copy of the notice of examination should be associated with the record.  

4.  After the development requested, review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures.

5.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


